Citation Nr: 1044727	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD or heart disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969, including combat service in the Republic of Vietnam, and 
his decorations include the Combat Infantryman Badge, Bronze Star 
Medal, and Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2000, the Board remanded the hypertension claim for 
further development.  

In March 2008, the Veteran was afforded a travel board hearing at 
the RO before the Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

In September 2008 and June 2009, the Board remanded both issues 
now on appeal for further development.  

In August 2010, after the Board's June 2009 remand, a final rule 
was published in the Federal Register amending 38 C.F.R. 
§ 3.309(e) concerning presumptive service connection for certain 
disease associated with herbicide exposure.  The amendment 
established presumptive service connection for three new 
diseases, including ischemic heart disease.  The amendment was 
made effective August 31, 2010, but a 60-day stay was 
implemented.  The stay has now been lifted.  Accordingly, the 
Board may proceed with adjudicating the appeal.  

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with ischemic heart disease, 
currently manifested by coronary artery disease, status post 
myocardial infarction.  


CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by 
coronary artery disease, status post myocardial infarction, is 
presumed to have been incurred during his active service in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for 
heart disease.  

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, in view of the favorable disposition, the Board 
finds that all notification and development action necessary to 
render a fair decision on the matter has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to an 
herbicide agent such as Agent Orange.  A veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of 
Veterans Affairs has determined that there is a presumptive 
positive association between exposure to herbicides and the 
disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 
2010, ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), is included as a 
disease associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  38 C.F.R. § 3.309(e) Note 3.)

Here, the Veteran's service records show that he served in the 
Republic of Vietnam during the Vietnam era.  Further, he is 
diagnosed with ischemic heart disease, currently manifested by 
coronary artery disease (CAD), status post myocardial infarction.  
Accordingly, service connection is warranted on a presumptive 
basis due to the Veteran's presumed exposure to Agent Orange in 
Vietnam. 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim is 
granted.  

ORDER

Service connection for ischemic heart disease, currently 
manifested by coronary artery disease, status post myocardial 
infarction, is granted.  


REMAND

The Board finds that further development is warranted on the 
Veteran's claim of service connection for hypertension.  

In particular, the Board above granted service connection for 
service connection for ischemic heart disease.  The record on 
appeal raises the issue of whether the Veteran's essential 
hypertension has been aggravated by the now-service-connected 
ischemic heart disease.  See 38 C.F.R. § 3.310.  The Veteran has 
undergone a VA examination to address whether his service-
connected PTSD has caused or aggravated his hypertension.  No VA 
examiner, however, has specifically addressed whether his 
ischemic heart disease has caused or aggravated his hypertension.  
Accordingly, remand for a new VA examination is required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the issue is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran for 
an appropriate VA examination.  The entire 
claims file, including a copy of this remand, 
must be made available to the examiner for 
review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the record 
review and examination results, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's hypertension has been (a) caused 
or (b) aggravated (i.e., permanently worsened 
beyond the natural progression of the 
disorder) by the service-connected ischemic 
heart disease (manifested by coronary artery 
disease, status post myocardial infarction).

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the post-service medical records 
and the Veteran's lay assertions.  

2. After completing the requested action, and 
any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


